t c summary opinion united_states tax_court frederick william-christopher heidemann petitioner v commissioner of internal revenue respondent docket no 23684-08s filed date frederick william-christopher heidemann pro_se michael w bitner for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure petitioner filed the petition in response to a notice_of_determination concerning collection action s under sec_6320 and or for and from the memphis appeals campus petitioner did not and does not contest his underlying liabilities for those years instead petitioner contends that respondent abused his discretion in not accepting petitioner’s request for a collection alternative namely to determine that his liabilities are uncollectible and to release his wages from levy or garnishment because of financial hardship the case is before the court on respondent’s motion for summary_judgment respondent moved for an adjudication that the appeals_office did not abuse its discretion in sustaining the internal_revenue_service irs levy on petitioner’s wages to collect petitioner’s unpaid assessed federal_income_tax liabilities for and background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in missouri when he filed his petition petitioner previously worked as a roofer earning dollar_figure per hour in he was injured on the job when he returned to work he could find employment only at a significantly lower wage working as a painter as of the date of trial petitioner continued working as a painter earning dollar_figure per hour did not own a house or vehicle did not have a bank account and had a child_support obligation with regard to two minor children for which his employer garnished a total of dollar_figure per week petitioner filed hi sec_2001 and federal_income_tax returns reporting a balance due for each year arising from insufficient federal_income_tax withholding as of date petitioner had a combined assessed unpaid balance due including assessed additions to tax and interest for and totaling dollar_figure the irs issued a notice_of_intent_to_levy dated date petitioner timely submitted a form request for a collection_due_process or equivalent_hearing on the form petitioner proposed currently not collectible cnc status as a collection alternative because he was suffering an ongoing financial hardship an appeals officer with no prior involvement in the case reviewed petitioner’s administrative file determined that the irs had complied with the required procedural steps before issuing the levy notice and on or about date sent a letter to petitioner scheduling a telephone collection hearing for date the appeals officer’s letter informed petitioner that before the appeals_office could consider any collection alternative petitioner had to comply with his federal_income_tax filing_requirements by submitting his missing and federal_income_tax returns before the hearing began petitioner did not submit any of the three missing returns further at the appointed time of the conference the appeals officer was unable to reach petitioner at either of the two telephone numbers that petitioner had provided on the form on date the appeals officer mailed to petitioner a last chance letter informing petitioner that unless the appeals officer received the three missing returns by date the appeals officer would make a determination based solely on the information in petitioner’s administrative file the next day petitioner called and spoke with the appeals officer the appeals officer asked for the missing federal_income_tax returns for and petitioner became upset stating that for the past years he had been dealing with the irs regarding his unpaid federal_income_tax liabilities and that during that time he had previously filed the three returns with the irs and with the taxpayer_advocate_service the appeals officer stated that according to irs records the irs had never received petitioner’s return for any of those particular years because petitioner was already past the last chance deadline the appeals officer asked petitioner to fax copies of the returns to appeals that same day petitioner said that he did not have copies the appeals officer faxed to petitioner a transcript of petitioner’s account and blank forms for petitioner to prepare and submit the returns promptly notwithstanding the appeals officer’s urging petitioner did not submit copies of the returns in a notice_of_determination dated date an appeals manager of the memphis appeals campus wrote to petitioner stating that appeals had sustained the proposed levy action the manager stated that appeals could not consider petitioner’s request for currently not collectible collection status because petitioner was not in compliance with the filing_requirements for his and federal_income_tax returns petitioner timely petitioned the court asking the court to stay the levy because he was in an ongoing financial hardship due to his low wages and his child_support obligation respondent moved under rule for a summary adjudication of the case in respondent’s favor the court ordered petitioner to file a written response and also to serve respondent with the response petitioner failed to file a response the court then set respondent’s motion for a hearing at the trial session of the court in st louis missouri both respondent’s counsel and petitioner appeared when the case was called from the trial calendar petitioner objected to the granting of the motion the court conducted a trial and received into evidence a remittance advice for petitioner’s paycheck for the week of march to date showing among other information a wage rate of dollar_figure per hour a child_support deduction of dollar_figure and net take-home pay for the week of dollar_figure forms certification of lack of record with an irs seal and a signature from the disclosure manager office st louis dated date stating that the disclosure manager made a diligent search and could not find a form_1040 u s individual_income_tax_return for petitioner for and forms certificate_of_official_record dated date with an irs seal and a signature from the accounting operations manager kansas city submission procession center and forms certificate of assessments payments and other specified matters showing the activity related to petitioner’s federal_income_tax liabilities for and before and during the trial petitioner repeatedly insisted that he had previously filed his and federal_income_tax returns with the irs but that nonetheless he would file the returns with the court ten days later the court received from petitioner originals of his federal_income_tax returns for and which the court forwarded to respondent subsequently the court held a telephone conference with the parties because petitioner had complied with the return filing_requirements respondent offered to refer the matter back to appeals for a supplemental collection hearing the original appeals officer and petitioner conducted a supplemental collection hearing by telephone petitioner again requested currently not collectible status as a collection alternative the appeals officer performed a financial analysis determined that petitioner had the financial ability to pay dollar_figure per month and offered that amount on a part-pay installment_agreement as a collection alternative petitioner disagreed insisting on paying zero but he did not offer any documentation to refute the appeals officer’s financial analysis the telephone conference ended on or about the next day a memphis appeals campus manager issued a supplemental notice_of_determination concerning collection actions s under sec_6320 and or the supplemental notice again sustained the proposed levy action the notice stated that petitioner’s proposed collection alternative of currently not collectible status because of hardship was not allowable because petitioner has dollar_figure per month of disposable income respondent wrote to petitioner asking to hear within a week as to whether petitioner agreed with the determination that the appeals officer reached at the conclusion of the supplemental settlement conference petitioner did not respond and with the filing of respondent’s status report days after the deadline the court closed the record discussion the court may grant summary_judgment when no genuine issue of material fact exists and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 however the nonmoving party may not rest upon mere allegations or denials in his pleadings and must set forth specific facts showing that there is a genuine issue for trial rule d dahlstrom v commissioner supra pincite because petitioner did not present any evidence and acknowledged certain facts respondent alleged in his motion we rely on respondent’s version of the facts we conclude that no genuine dispute exists regarding any material fact and accordingly the court may decide the issue on the basis of the summary_judgment motion if a taxpayer neglects or refuses to pay a federal_income_tax liability within days after notice_and_demand for payment the commissioner may collect the tax by levy upon the person’s property sec_6331 the commissioner generally must provide the taxpayer written notice of the right to a hearing before the levy is made sec_6330 upon a timely request the taxpayer is entitled to an administrative hearing before an impartial officer_or_employee of the appeals_office sec_6330 at the hearing a taxpayer may raise any relevant issue including challenges to the appropriateness of the collection action and possible collection alternatives such as an offer-in- compromise sec_6330 a taxpayer may contest the validity of the underlying tax_liability but only if the taxpayer did not receive a statutory_notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability see sec_6330 see also 131_tc_197 following the hearing the appeals officer must determine whether the collection action may proceed in doing so the appeals officer must take into account the verification that the irs has met the requirements of applicable law and administrative procedure the issues raised by the taxpayer at the hearing and whether the collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 otto’s e-z clean enters inc v commissioner tcmemo_2008_54 the tax_court is a court of limited jurisdiction and the court may exercise jurisdiction only to the extent expressly authorized by congress 66_tc_61 we review a collection determination under an abuse_of_discretion standard when as here the underlying tax_liability is not in issue 114_tc_176 under the abuse_of_discretion standard taxpayers are required to show that the appeals office’s determination was arbitrary capricious or without sound basis in fact see pough v commissioner t c __ __ slip op pincite we will now apply the law to the present facts and circumstances in analyzing this matter we note at the outset that the appeals officer complied with all of the procedural requirements before and after the collection hearing with respect to the first notice_of_determination the only issue that petitioner raised in his petition stems from his disagreement with the statement that he had not submitted his and federal_income_tax returns the lack of filing led the appeals officer to not consider petitioner’s proposed collection alternative at the initial collection hearing the court received into evidence certified forms showing among other information that the irs sent proper notice_and_demand to petitioner similarly the court received into evidence respondent’s certified forms showing that the irs did not receive petitioner’s federal_income_tax returns for and absent a taxpayer’s showing of some irregularity in these types of certified forms which petitioner has not made the court may rely on these forms 118_tc_162 115_tc_35 davis v commissioner tcmemo_2005_160 petitioner had a history of not filing timely federal_income_tax returns or paying his federal_income_tax obligations generally it is well settled that an appeals officer has discretion to require that a taxpayer be in full compliance with his filing_requirements before accepting a collection alternative gregg v commissioner tcmemo_2009_19 otto’s e-z clean enters inc v commissioner supra in the case of a levy situation however where the taxpayer has established that the proposed levy will cause economic hardship then the appeals officer must not sustain the levy and must instead consider a collection alternative notwithstanding the taxpayer’s failure_to_file federal_income_tax returns vinatieri v commissioner t c __ petitioner stated in his written request for a hearing and orally during the telephone hearing that the levy would cause financial hardship petitioner however did not provide documentation establishing that his assertion was true in summary petitioner was not in compliance with his filing_requirements and he did not establish that the levy would cause economic hardship therefore the appeals officer did not abuse his discretion at the initial collection hearing in rejecting petitioner’s request for the collection alternative of placing his account in cnc status and allowing the levy action to proceed before or during the supplemental collection hearing the appeals officer received the information that petitioner had provided regarding his financial situation including petitioner’s concern about the burden of his child_support payments the appeals officer then determined that petitioner had the financial ability to pay dollar_figure per month and offered to accept this amount on a part-pay installment_agreement petitioner declined asserting that the appeals officer was mistaken about petitioner’s ability to pay any amount petitioner however did not provide or offer any information to the appeals officer that would have indicated an error in the calculation therefore we hold that given the information that was available the appeals officer did not act in an arbitrary and capricious manner in rejecting petitioner’s unsupported assertion and sustaining the proposed levy see gregg v commissioner supra the court is sympathetic to taxpayers such as petitioner who are suffering medical family and or financial difficulties however with respect to both of petitioner’s collection hearings with appeals petitioner hobbled his own cause by failing to provide the information that appeals needed to help him at the first hearing the appeals officer did not consider petitioner’s request for financial hardship status because petitioner failed to provide copies of his missing federal_income_tax returns and failed to establish that the levy would cause economic hardship similarly at the supplemental hearing petitioner failed to provide the documentation to show that he could not afford even the dollar_figure per month that the appeals officer proposed if petitioner had adopted a more cooperative approach he might have gained the result he desired in conclusion for all of the foregoing reasons with no material facts in dispute and viewing the facts in a light most favorable to petitioner who is the nonmoving party opposing the summary_judgment motion we hold that the appeals office’s determinations to sustain the proposed levy were not an abuse_of_discretion to reflect the foregoing an appropriate order and decision will be entered for respondent
